Allen, J.
delivered the opinion of the Gourt.
The Court is of opinion, that the contract, as understood by both parties, and as appears from a true construction of the agreement between them, was a conditional sale of the slave, at a price to be fixed by a fair valuation at a future day; that the mode of ascertaining the price, was for the benefit of the seller; and in this aspect the case is free from the objection sometimes preferred, that such contracts are a device resorted to for *43the purpose of obtaining property from a needy debtor at less than its fair value. In this case possession of the property was delivered to the purchaser, who was entitied to retain such possession until the time fixed for the payment of the money, without accounting for hires. That the seller reserved the right to abrogate the contract of sale, by returning the money advanced, without interest; and if not so abrogated, the contract of sale became executed, and Strider became liable for the balance of the price of the boy. The Court is therefore of opinion, that there was error in holding the contract to be a mortgage and not a sale.
The Court is further of opinion, that as it appears the slave was worth 600 dollars on the 1st of April 1834, in the absence of any other proof as to his value on the 1st of January 1834, that sum should have been taken as the price of the slave on that day; and that a decree should have been given against Stricter, for 420 dollars, the balance, after deducting the 180 dollars advanced, with interest on said 420 dollars from 1st January 1834 until paid.
Decree reversed with costs; and a decree according to the foregoing opinion.